Dissenting Opinion by
Mr. Justice Jones:
Out of a regard for stare decisis as well as a distaste for judicial legislation, I dissent from the action of the majority in these cases.
The current opinion for this court flatly rejects the early decision in In the Matter of the Division Line of Clay, West Cocalico, and Ephrata Townships, 33 *328Pa. 366, which construed statutory language identical with that here involved. Thereby, the relevant procedure for one township’s annexation of land from another under the statutory “alteration of lines” provision was definitely established in 1859 and was never thereafter materially changed by the legislature. The Superior Court, which, by a bare majority, declined in the instant cases to follow the ruling of this court in the Olay case, supra, certified these appeals to us “Because the question of stare decisis should, with more propriety, be passed on [i.e., ignored] by the Supreme Court rather than by [the Superior Court].”
As recently as the case of Burtt Will, 353 Pa. 217, 231, 44 A. 2d 670, Mr. Justice Stearne, speaking for this court, said that “The doctrine of stare decisis still prevails in Pennsylvania. . . . This Court has always rigidly adhered to the rule of stare decisis. A statutory construction, once made and followed, should never he altered upon the changed views of new personnel of the court” (Emphasis supplied). That the point involved in the Olay case was never again raised in an appellate court until now evidences the persistent virtue of that decision which construed so plainly and effectually the statutory language present for interpretation that no one thenceforth had the temerity to question its authority. It cannot be otherwise than that dozens, if not hundreds, of annexations by one township from another under the “alteration of lines” statutory provision have taken place in this State since the Olay case. The fact is that there is no other statutory procedure for such an annexation. We were told at bar by counsel who examined the records in Lancaster County where the Olay case arose that he had found many other like proceedings there involving in some instances more acreage than the instant cases are concerned with. Nor should the decision in the *329Clay case be deemed any less “controlling authority” because it is contained in a “laconic opinion”, — a customary judicial practice in the days when opinions had to be written in longhand.
I think it is regrettable that the majority have not seen fit to abide by statutory law as decisionally established and decide these eases on the basis of the reasoning so well expressed by President Judge Rhodes in his opinion for the Superior Court minority: see 171 Pa. Superior Ct. at p. 649.